In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00025-CR



     THOMAS DEAN RICHARDSON, JR., Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 71st District Court
               Harrison County, Texas
              Trial Court No. 13-0182X




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                           ORDER

       Our review of the clerk’s record in this case indicates that this record contains “sensitive

data” as that phrase is defined in Rule 9.10 of the Texas Rules of Appellate Procedure. See TEX.

R. APP. P. 9.10(a). Sensitive data includes “a driver’s license number, passport number, social

security number, tax identification number or similar government-issued personal identification

number.” TEX. R. APP. P. 9.10(a)(1). The clerk’s record contains the appellant’s social security

number. Rule 9.10(b) states, “Unless a court orders otherwise, an electronic or paper filing with

the court, including the contents of any appendices, must not contain sensitive data.” TEX. R. APP.

P. 9.10(b).

       Rule 9.10(f) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(f). Therefore, because the

clerk’s record contains sensitive data, we order the clerk of this Court or her appointee, in

accordance with Rule 9.10(f), to seal the electronically filed clerk’s record in this case.

       IT IS SO ORDERED.

                                                              BY THE COURT

Date: June 16, 2015




                                                  2